CLAY, Commissioner.
This is an original proceeding seeking to compel the Judge of the Daviess Circuit Court to send up the record on appeal from a judgment of conviction entered sometime in January, 1963. The petitioner proceeds in forma pauperis.
*796The petition fails to show the date of the judgment and fails to show that the notice of appeal was filed within the time required by CrR 12.54. Assuming the notice of appeal was timely filed, the period within which the petitioner could file the record on appeal in this Court under CrR 12.58 has long since expired.
There are other deficiencies in the petition and it does not state sufficient facts to show any right to effective relief. A party, even though not represented by counsel, must'comply with applicable procedural rules when proceeding by way of appeal' or by original action in this Court. We' cannot grant relief simply because such party files miscellaneous papers in this Court.
On the record before us we find nothing to justify our issuance of a mandamus order, and the prayer of the petition is denied.